Citation Nr: 1501081	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-12 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for the period from October 9, 2009, through February 4, 2012, for an acquired psychiatric disability.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating greater than 40 percent for a thoracic strain.

4.  Entitlement to an initial rating greater than 10 percent for a cervical spine strain.

5.  Entitlement to an initial rating greater than 10 percent for a right hand strain.

6.  Entitlement to an initial rating greater than 10 percent for a left wrist strain with ganglion cyst.  

7.  Entitlement to an initial compensable rating for essential tremors of the bilateral hands.

8.  Entitlement to an initial rating greater than 10 percent for a right hip strain.  

9.  Entitlement to an initial compensable rating for migraine headaches.  

10.  Entitlement to service connection for a right wrist disability.

11.  Entitlement to service connection for a left hip disability.

12.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from August 2005 to October 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2010 rating decision granted service connection for a thoracic strain and assigned a 40 percent rating, and granted service connection for an acquired psychiatric disability and assigned a 30 percent rating.  It also granted service connection for a cervical spine strain, a right hand strain, a left wrist strain with ganglion cyst, and a right hip strain and assigned 10 percent ratings for each of these disabilities.  It next granted service connection for essential tremors of the bilateral hands and migraine headaches and assigned zero percent ratings for each of these disabilities.  The effective date for each of these disabilities was October 9, 2009, the day following the Veteran's separation from service.  The February 2010 rating decision also denied entitlement to service connection for bilateral hearing loss, a right wrist disability, and a left hip disability.  

In August 2010, the Veteran filed a notice of disagreement with the service connection denials and the assigned disability ratings.  In a May 2011 statement, the Veteran's accredited representative raised the issue of entitlement to a TDIU.  The TDIU claim was considered part and parcel of the Veteran's increased rating claims and was addressed along with the other issues on appeal in an April 2012 statement of the case.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  The Veteran perfected a substantive appeal on all of these issues in April 2012.  

During the course of this appeal, a February 2014 rating decision recharacterized the acquired psychiatric disability and assigned an increased 100 percent rating, effective February 5, 2012.  The Board notes that the issue had been characterized previously as generalized anxiety disorder with panic attacks, also claimed as sleep disorder, adjustment disorder, and posttraumatic stress disorder (PTSD).  It was recharacterized as paranoid schizophrenia. 

In a May 2014 statement, the Veteran's accredited representative stated that "it is our position that the Veteran should be entitled to 100% service-connected disability based on a new diagnosis of schizophrenia.  This new evidence should reopen any previous claims for service-connected disability to determine if the Veteran was suffering from schizophrenia on previous occasions and to be re-rated accordingly."  In the decision below, the Board will consider whether a rating in excess of 30 percent is warranted for the Veteran's acquired psychiatric disabilities based on all symptoms of psychiatric disability that were manifested during the time period at issue.  This evaluation will include any symptoms that have been attributed subsequently to schizophrenia.  Because the Board is including the Veteran's schizophrenia symptomatology in its evaluation of his acquired psychiatric disability, it is not necessary to refer separately an issue of entitlement to an earlier effective date for the grant of service connection for schizophrenia. 

Because the Veteran has been granted full, 100 percent disability rating for his acquired psychiatric disability effective from February 5, 2012, the only time period that remains on appeal is the period beginning on October 9, 2009, and ending on February 4, 2012.  

All of the issues on appeal except for the first two issues on the first page of this decision (entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disability for the period from October 9, 2009, through February 4, 2012, and entitlement to service connection for bilateral hearing loss) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  From October 9, 2009, through February 4, 2012, the Veteran's acquired psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or by total occupational and social impairment.

2.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.



CONCLUSIONS OF LAW

1.  From October 9, 2009, through February 4, 2012, the criteria for an initial rating of 50 percent, but no higher, for an acquired psychiatric disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Codes (DCs) 9203, 9400 (2014).

2.  Bilateral hearing loss was not incurred in or aggravated by active service nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the Veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, 19 Vet. App. at 473; Pelegrini, 18 Vet. App. at 112.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes that, in May 2009, the Veteran signed and returned a pre-discharge evidentiary development notice in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  The appellant was advised of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  He was also advised as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess.  This notice was rendered prior to VA's initial adjudication of the Veteran's claims in February 2010.

Since the issue of entitlement to a higher initial rating for an acquired psychiatric disability is a downstream issue from a claim of service connection, another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess, 19 Vet. App. at 491.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records.

With respect to the service connection claim, the RO arranged for the Veteran to undergo a QTC examination in connection with his hearing loss claim in June 2009.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to the benefit that is sought.  The examination report reflects review of the claims folder and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the June 2009 VA examination report in this case provides an adequate basis for a decision on the service connection claim.  

The RO arranged for the Veteran to undergo a QTC examination in connection with his acquired psychiatric disability claim in June 2009.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to an increased rating.  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination report provides pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See Fenderson, 12 Vet. App. at 126-127.

The Veteran has claimed entitlement to an initial rating in excess of 30 percent for his acquired psychiatric disability for the period from October 9, 2009, through February 4, 2012.  This rating has been assigned pursuant to 38 C.F.R. § 4.130, DC 9400, which applies to generalized anxiety disorder.  Effective February 5, 2012, the rating was increased to 100 percent and the diagnostic code was changed to DC 9203, which applies to paranoid schizophrenia.  

Psychiatric disabilities are evaluated pursuant to the General Rating Formula for Mental Disorders.  Therefore, regardless of whether the Veteran's acquired psychiatric disability is classified under DC 9400, DC 9203, or another mental disorders diagnostic code, the Veteran's disability will be rated under the General Rating Formula under 38 C.F.R. § 4.130.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Id.

Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  As relevant to this appeal, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Factual Background

The Veteran's service treatment records (from the period prior to the effective date of this claim) contain a January 2009 psychiatric evaluation note reflecting that the Veteran had been encouraged by his wife to seek treatment and had been referred by a social worker for an evaluation.  His chief complaints were for anger, agitation, and anxiety.  He reported that he used to be mellow, but now he gets angry very quickly.  He reported constant worry.  He was prescribed Xanax for increased anxiety, which helped somewhat.  When he was reassigned, there was no Xanax at his new post.  Since returning home, he had become "markedly agitated, volatile.  Severe sleep disturbance."  This record also describes multiple disciplinary issues that the Veteran had during service.  

The Veteran's mood was noted to be deeply dysthymic, markedly anxious, extremely volatile, and fragile.  He sleep was noted to be extremely disturbed and agitated, and it was noted that he is assaultive to his wife in his sleep and screams out in his sleep.  His appetite and energy were okay.  His concentration was decreased.  His body had prominent muscle movement and jerkiness when under stress, which was very apparent at the time of examination.

On mental status examination, the Veteran was polite, respectful, and apprehensive.  His attire and grooming were appropriate.  He was awake, alert, and properly oriented.  He had frequent myoclonic jerks of the head, neck, upper extremities, and lower extremities, which worsened during the interview.  He was fidgety and agitated in his chair.  He reported no prior problems with tremors or neurologic issues.  

His thoughts contained no hallucinations, delusions, ideas of reference, or loosening of associations.  There was decreased spontaneous thought.  There was no active suicidal or homicidal ideation.  There was positive assaultive ideation toward his sergeant.  While the Veteran denied active suicidal ideation and acknowledged specific person assaultive ideation in fantasy but no intent or plan to act on it, the psychiatrist was "highly concerned about his marked fragility."  He noted a multiplicity of factors, including PTSD, marital and financial strain, forced administrative separation with uncertain consequences, and a tense relationship with his commanding officer, and noted that he sees the Veteran "as tremendously embattled and severely mentally/emotionally vulnerable. His capacity for judgment and restraint may easily be overwhelmed."  He diagnosed acute and severe PTSD and noted consequential and reciprocally causal marital strain.  The Veteran was prescribed medications and intensive individual counseling, and it was noted that his wife should be brought in "to teach / support and intro to [treatment]."  
 
His speech was sparse and consistent with depression and hopelessness.  He spoke when spoken to and was very cooperative.  His speech had normal rate, tone, and volume.  His mood and affect were markedly dysphoric and anxious, and his range of affect was very constricted.  Predominant affects in his interview were anxiety and anger, but also sadness.  He had limited psychological insight into his current plight.  With respect to judgment, he was a sufficiently reliable historian for the issues that were noted.  He was competent for self-care for now.  

A January 2009 service treatment therapy record notes that the Veteran and his therapist were continuing to discuss his anger.  The Veteran appeared to be anxious and annoyed and stated that he was being irritated by small things.  He reported that he was becoming increasingly anxious and angry with problems at home and with people at work.  Another January 2009 service treatment record from the Veteran's medical care providers (including his psychiatrist) noted a rapid increase in the Veteran's anxiety.  A decrease in the Veteran's overall workload and a recommendation that he should not attend field trainings was discussed.  It was noted that the Veteran's doctor and psychiatrist "feel that there is a grave concern regarding this individual, and that he could snap at any moment if his anxiety symptoms are not managed."  

A February 2009 service treatment record notes that the Veteran was very agitated, but his psychomotor agitation was not as evident as before.  He was upset about arguments he had been getting into with his wife.  It was noted that the Veteran's medication had almost alleviated his fine tremor, and that there were no twitchiness, no myoclonic jerks, and no stuttering, and that his overall mood had improved.  It was noted that his anxiety and dysphoria had improved.  He was diagnosed with generalized anxiety disorder and PTSD.  

Another February 2009 record notes that the Veteran was in a good mood with hardly any evidence of psychomotor agitation.  The Veteran's service treatment records contain multiple therapy session records from the next months.  An April 2009 record notes that the Veteran reported that he has been getting "panic attacks," but his therapist noted that what the Veteran was describing did not actually appear to be panic attacks.

The Veteran underwent a QTC examination in June 2009.  The resulting examination report reflects that the Veteran has a history of anxiety, poor sleep, and possible PTSD.  He reported that he has problems sleeping every night, but that his sleep has been a lot better with medication.  He reported having some problems staying asleep, and noted that he wakes up frequently.  He could not remember having any bad dreams, but he reported that he jumps in his sleep and will sometimes yell out.  He is anxious and tense during the day.  He reported that he has panic attacks at least once per week and will sometimes have them daily.  They last for hours, rather than the usual 20 minutes for most panic attacks.  He denied having problems getting out in crowds or around people.  He reported that he has no agoraphobic symptoms.  He has had some depression, loss of energy, and loss of interest, but he reported that it is not a big problem now.  He reported his biggest problems are anxiety and panic attacks.  He reported that he has some irritability, that he is on edge a lot, and that everything gets on his nerves.  He has no intrusive memories, flashbacks, or avoidance.  He reported that he had received treatment for depression in the past.  

The examiner noted that the Veteran lives in a house with his wife and stepdaughter.  He is able to bathe, dress, and feed himself.  He can take care of his activities of daily living.  He reported limitations in daily activities due to his back, noting that he is not able to do much each day except sit in a chair and watch television.  He reported talking to his parents and his brothers occasionally but that he does not have much to do with them anymore.  He reported that he gets along with his wife and stepdaughter.  He denied social impairment.  With respect to working, he reported that he can get along with the public, coworkers, and supervisors.  He reported that he can learn new procedures and can follow complex instructions.  

On mental status examination, the Veteran was neatly groomed and dressed, and he behaved normally.  He was pleasant, cooperative, and polite, and was not hostile or belligerent.  His speech was normal in rate and tone, with good grammar and vocabulary.  He was spontaneous and logical, not inhibited or vague.  There was no pressured speech, flight of ideas, or loose associations.  He communicated well.

With respect to thought content, there were no hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal or suicidal.  His self-confidence was decreased.  He did have some obsessions, but he had no compulsions.

With respect to affect, the Veteran denied depression.  He reported having anxiety and panic attacks, more than one a week.  He had some irritability, but impulse control was good.

On cognitive examination, the Veteran was oriented times four and alert. He knew his date of birth and address.  Concentration, recent and remote memory, fund of information, and judgment were good.  Insight was poor and intelligence was average.

The examiner diagnosed generalized anxiety disorder with panic attacks but with no agoraphobia.  He was given a fair prognosis and was assigned a GAF score of 60 to 65.  

The examiner determined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, selfcare, and normal conversation.

The examiner determined that the symptoms of anxiety and panic attacks, weekly or less often, are present.  It was noted that the Veteran has no difficulty with understanding and following simple, complex, or detailed instructions.  He also determined that, regarding work and social relationships, the Veteran is able to establish and maintain effective work/school and social relationships.  The Veteran did not appear to pose a threat of persistent danger or injury to himself or others.  

In August 2010, the Veteran underwent an evaluation by a psychologist in connection with his SSA benefits claim.  The resulting examination report reflects that, "[w]hen asked how his condition affects his capacity to work, [the Veteran] comments 'I have anxiety attacks all the time; I shake a lot, extreme irritability, violently angry sometimes.'  He described a recent incident in which he threw his 'favorite kitten across the room.'"

It was noted that the Veteran had been prescribed Klonopin, Seroquel, and Wellbutrin for the past two years and "that the medications 'help with the anxiety as long as I stay home.'"  The Veteran denied any history of psychiatric hospitalization, suicide ideation, or self-injurious behavior.  He reported increased anxiety since discharge from service.  He reported daily intrusive thoughts, as well as daily dreams and nightmares regarding his combat duty in Iraq.  He described "a subjective sense of pending doom such as an explosion."  The psychologist noted that the Veteran "was visibly trembling throughout his body throughout the interview.  His t-shirt was soaked with perspiration.  He stuttered as he spoke in an anxious presentation."  He reported insomnia and fluctuating appetite.  He also "views himself as extremely irritable."  

With respect to social interaction, the Veteran reported that he "'used to have fun all the time.  I used to be happy, go outside all the time, used to enjoy socializing.  Now, I get really mad over anything.'"  He reported that, while he used to enjoy playing video games and riding motorcycles and dirt bikes, he has no current interests.  With respect to daily activities, he reported that he wakes up at 11:00 a.m. and paces around the house all day, and "that his mother attends to all food shopping, meal preparation, and household chores."

During the interview, his speech was stuttered.  His clothing was clean and appropriate to weather.  His hygiene was intact.  He presented as extremely anxious, and his t-shirt appeared to be soaked with perspiration.  His entire body trembled throughout the interview.  The Veteran was cooperative.  His intelligence appeared to be average.  No psychotic intrusion was observed.  It appeared he was not deliberately attempting to exaggerate his experience.  

Stream of mental activity was spontaneous and organized.  With respect to mental trend and thought content, hallucinations and delusions were explored and denied.  The Veteran's emotional reaction was anxious and depressed.  The Veteran was oriented to person, place, and time.  With respect to immediate memory, he could recite five digits forward and three digits backwards.  With respect to recent memory, he recalled three of three items on a three-minute delay.  With respect to past memory, he correctly identified the last four Presidents.  He was able to accurately identify his date of birth and recall his last meal.  He could identify five large cities but could not identify two living famous people or name a recent news event.  He could correctly perform serial threes and other calculations.  He could perform abstract thinking and answer questions concerning similarities and differences.  Judgment testing was intact.  The psychologist diagnosed PTSD and depressive disorder not otherwise specified.  He assigned a GAF score of 41.  He determined that the Veteran's prognosis was fair and that the Veteran's "current presentation would prohibit him from employment at this time."  

In an August 2010 form that he filled out in connection with the Veteran's SSA benefits claim, the Veteran's brother reported that the Veteran "seems depressed most days and need[s] to be well motivated to do things."  In terms of social activities, he noted that the Veteran spends time with his family and uses the phone occasionally.  He also reported the Veteran has problems getting along with other people.  He described the Veteran as "very moody," and noted that "sometimes he goes from happy to angry in a matter of seconds, for what seems like no reason."  He also described that the Veteran has problems following spoken instructions, noting that he "may need to ask again several times [and] sometimes gets frustrated that he can't remember and just gives up."  He also noted that the Veteran had to program his phone to remind him to take his medications so he does not forget.  He reported that the Veteran "does ok" with authority figures and that he "does not do well with" stress.  He reported that the Veteran has difficulty handling bigger changes to his routine.  

A February 2011 VA medical record notes that the Veteran reported having fewer nightmares than in the past but still has occasional panic attacks.  He was noted to have flashbacks and be generally jumpy.  He denied suicidal ideation and did not avoid social situations.  On examination, he was properly oriented.  He was described as an "[o]verall tremulous patient with anxious affect."  He was prescribed Klonopin (which the record indicates he had stopped taking) for generalized anxiety and PTSD.  


Analysis 

The Board finds that the evidence, when considered in its totality, describes a disability picture that most closely approximates the 50 percent rating criteria.  The Board therefore finds that entitlement to a rating of 50 percent, but no higher, is warranted from October 9, 2009, through February 4, 2012.  The Board finds that all of the enumerated 30 percent rating criteria are demonstrated by the evidence of record: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  The evidence also demonstrates the following 50 percent rating criteria: panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  With respect to the panic attacks, the Veteran has consistently reported experiencing frequent panic attacks.  As noted in the August 2010 SSA examination report, the Veteran reported that "'I have anxiety attacks all the time; I shake a lot.'"  However, a finding of panic attacks occurring more than once per week requires resolution of reasonable doubt in the Veteran's favor, as his in-service treatment provider did not believe that the Veteran was describing true panic attacks, and the June 2009 QTC examiner concluded, following review of the record and interview of the Veteran, that the Veteran had panic attacks weekly or less often.  

Disturbances of motivation and mood are demonstrated by the Veteran's loss of interest in hobbies that he once enjoyed, and are corroborated by the Veteran's brother.  Difficulty in establishing and maintaining effective work and social relationships is demonstrated by the August 2010 SSA form that the Veteran's brother filled out, in which he reported the Veteran has difficulties getting along with others and that his social interactions were limited to interacting with his mother and his brother and occasionally talking on the phone.  The Board also notes that the Veteran and his wife separated during this period.

The following 50 percent criteria are not demonstrated in the evidence of record: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.

The Veteran's affect was not shown to have been flattened during the appeals period, and his speech was stuttered but was not circumstantial, circumlocutory, or stereotyped.  Difficulty in understanding complex commands was not demonstrated in the above record.  While there is some indication of memory impairment, as manifested by the Veteran having to program his medication schedule into his phone so that he remembers to take it, such impairment most closely approximates the 30 percent criteria, as the Veteran's short-term and long-term memory were intact on testing in June 2009 and August 2010.  Furthermore, testing from those examinations fails to demonstrate impairment in judgment or abstract thinking.  

The Board finds that the record contains sufficient evidence of impairment at the 70 percent level to demonstrate an average overall level of severity that approximates a 50 percent rating.  Specifically, the evidence demonstrates the 70 percent criterion of impaired impulse control (such as unprovoked irritability with periods of violence).  As sparse as it is, the record from this period contains repeated references to the Veteran's anger problems.  Both the Veteran and his brother describe how rapidly and without apparent provocation or explanation the Veteran will become angry very quickly.  In particular, the August 2010 SSA evaluation notes that the Veteran "'shake[s] a lot, extreme irritability, violently angry sometimes.'"  In particular, the Board notes the August 2010 SSA report's notation that the  Veteran also "described a recent incident in which he threw his 'favorite kitten across the room.'"

The record does not reflect that the following 70 percent criteria were satisfied during the appeals period: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and the inability to establish and maintain effective relationships.  Specifically, several of the above criteria are not shown in the record or are affirmatively shown not to exist.  Further, the evidence from this period is not sufficiently detailed to demonstrate difficulty in adapting to stressful circumstances (including work or a work like setting).  The Board notes that, while the Veteran has described frequent anxiety and has had periods of depression, the evidence does not indicate that he is unable to function independently, appropriately, and effectively because of these symptoms.  Rather, the record suggests that his inability to perform duties around the house, such as cooking for himself or doing chores, is due to his service-connected back disability.  Finally, while difficulties with establishing and maintaining effective relationships are demonstrated, an inability to do so is not, as is evidenced by the Veteran's continued relationships with his mother and brother.  The Board finds that a 70 percent evaluation is not warranted because the evidence does not demonstrate deficiencies in most areas.  As discussed above, the evidence did demonstrate deficiencies in work, family relations, and mood, but it did not demonstrate deficiencies in judgment or thinking during the period at issue in this case.  Finally, the Board notes that none of the enumerated 100 percent rating criteria were demonstrated by the evidence during the time period at issue.  

In assigning the 50 percent rating, the Board acknowledges the assessment in the January 2009 service treatment record that the Veteran's psychiatrist was "highly concerned about his marked fragility," describing a multiplicity of factors that rendered the Veteran "tremendously embattled and severely mentally/emotionally vulnerable. His capacity for judgment and restraint may easily be overwhelmed."  It was also noted that the Veteran's doctor and psychiatrist "feel that there is a grave concern regarding this individual, and that he could snap at any moment if his anxiety symptoms are not managed."  Although these records have informed the Board's findings, they were generated during a period before the time period on appeal.  The Board notes that, at the time of those assessments, the Veteran was diagnosed with severe PTSD that was acute.  Treatment records from the subsequent months reflect that the Veteran's symptomatology improved with treatment.  Records from October 9, 2009, through February 4, 2012, the period for which service connection is in effect at a rate of less than 100 percent, no longer reflect the concerns initially expressed in the January 2009 service treatment record.

Finally, the Board notes that the August 2010 SSA examination report assigned a GAF score of 41 which is the lowest score that indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  The Board finds that the qualitative descriptions of the Veteran's symptoms from the August 2010 SSA evaluation reflect that the Veteran did not have suicidal ideation or the degree of social or occupational impairment at that time that would support the assignment of a 70 percent rating for the period on appeal (which would be the rating consistent with a GAF score of 41).  The Board also finds that the assigned GAF score of 41 does not even suggest the presence of symptomatology that would support the assignment of a 100 percent rating.

In short, the Board finds that, from October 9, 2009, through February 4, 2012, the competent and probative evidence of record demonstrates that a rating of 50 percent, but no higher, is warranted for the Veteran's acquired psychiatric disability.  To the extent that the Veteran is requesting a disability rating greater than 50 percent, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against assigning a disability rating greater than 50 percent, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49. 

The Board also has considered whether the Veteran is entitled to an even greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected acquired psychiatric disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Board finds that the rating criteria of the General Rating Formula for Mental Disorders for the Veteran's service-connected acquired psychiatric disability adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  

In short, there is nothing in the record to indicate that the service-connected acquired psychiatric disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection also may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish a right to compensation for a present disability, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a QTC audiometry examination in June 2009.  The audiometry readings were, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
20
LEFT
10
5
10
20
15

The four-frequency average was 11.25 decibels for the right ear and 12.5 decibels for the left ear.  Speech discrimination scores were 100 percent in both ears.  

The June 2009 QTC audiogram reflects that the Veteran does not have a right or a left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Specifically, auditory threshold in none of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater in either ear; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  

The Board acknowledges that the Veteran himself believes that he has a current hearing loss disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe hearing difficulties, he does not possess the necessary medical expertise to diagnose a hearing loss disability pursuant to VA regulations.  This evidence is not competent to establish a current bilateral hearing loss disability.  In the absence of a current disability, service connection for bilateral hearing loss may not be granted.  See Brammer, 3 Vet. App. at 223.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial 50 percent rating, and no higher, from October 9, 2009, through February 4, 2012, for an acquired psychiatric disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has claimed entitlement to increased ratings for thoracic strain, cervical spine strain, right hand strain, left wrist strain with ganglion cyst, essential tremors of the bilateral hands, right hip strain, and migraine headaches.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes that the most recent VA examinations for all of these disabilities were in June 2009.  The Board acknowledges that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given that the examinations at issue in this case occurred more than 51/2  years prior to this remand, and given that there is so little additional evidence on which to rate these issues, the Board finds it appropriate to remand all of these claims for updated VA examinations.  

The Veteran also has claimed entitlement to service connection for a right wrist disability and a left hip disability.  These claims were denied by the RO in the February 2010 rating decision because of a lack of current diagnoses.  Given that the Board is remanding numerous service-connected musculoskeletal disabilities for updated examinations, the Board finds it appropriate to request that the Veteran's right wrist and left hip be re-evaluated to determine whether a current right wrist or left hip disability may be diagnosed and, if so, whether such is related to active service.  

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the other claims being remanded.  Therefore, the Board must defer adjudication of the TDIU claim until the development of the remaining claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a thoracic strain, a cervical spine strain, a right hand strain, a left wrist strain, essential tremors of the bilateral hands, a right hip strain, migraine headaches, a right wrist disability, or a left hip disability since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.
  
2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected thoracic strain, cervical spine strain, right hand strain, left wrist strain with ganglion cyst, and right hip strain.  The claims file and a copy of this remand must be available to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  

Based on a review of the Veteran's claims file and the results of his physical examination, the examiner should list the ranges of motion of the Veteran's back, neck, right hand, left wrist, and right hip in all pertinent directions.  The examiner also should state whether the Veteran's back, neck, right hand, left wrist, and/or or right hip exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability.  If possible, these determinations should be expressed in terms of the degree of additional range of motion lost due to these symptoms.  The examiner next is asked to state whether pain significantly limits functional ability during flare-ups or when the back, neck, right hand, left wrist, or right hip is used repeatedly over a period of time.  If possible, these determinations also should be stated in terms of the degree of additional range of motion lost due to pain on use or during flare-ups.  The examiner finally is asked to state the extent to which the Veteran's back, neck, right hand, left wrist, and/or right hip disabilities interfere with his ability to work.  A complete rationale must be provided for any opinions(s) expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner is asked to explain why this is so.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his right wrist disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any right wrist disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right wrist disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his left hip disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any left hip disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left hip disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  Schedule the Veteran for appropriate VA examination(s)  to determine the current nature and severity of any neurological manifestations of his essential tremors of the bilateral hands, cervical and thoracic spine disabilities, and migraine headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked identify any neurological findings related to the Veteran's essential tremors of the bilateral hands, cervical and thoracic spine disabilities, and migraine headaches.  The examiner should describe fully the extent and severity of those symptoms.  For any disabilities of the upper and lower extremities, the examiner should identify specifically the exact nerves which are affected and describe the severity of disability including any paralysis that is found.

With respect to the headache claim, the examiner should answer the following questions:

a.  Does the Veteran currently have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability?  Has there been any period of time since October 2009 during which the Veteran has had such symptoms and frequency?

b.  Does the Veteran currently have characteristic prostrating attacks occurring on an average once a month over the last several months?  Has there been any period of time since October 2009 during which the Veteran has had such symptoms and frequency?

c.  Does the Veteran currently have characteristic prostrating attacks averaging one in 2 months over the last several months?  Has there been any period of time since October 2009 during which the Veteran has had such symptoms and frequency?

A complete rationale must be provided for any opinion(s) expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims, to include the deferred TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


